USCA11 Case: 20-13306    Date Filed: 03/24/2021      Page: 1 of 4



                                                       [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13306
                          Non-Argument Calendar
                        ________________________

                         Agency No. A200-969-976


RAMIRO MARTINEZ-SANTOS,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.
                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                              (March 24, 2021)

Before LUCK, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

     Ramiro Martinez-Santos seeks review of the Board of Immigration Appeals’s

final order affirming the immigration judge’s denial of his application for
          USCA11 Case: 20-13306      Date Filed: 03/24/2021   Page: 2 of 4



cancellation of removal under Immigration and Nationality Act § 240A(b), 8 U.S.C.

§ 1229b(b). He makes three arguments. He argues (1) that the BIA’s previous

interpretation of “exceptional and extremely unusual hardship” is not based on a

permissible construction of the statute; (2) that Section 1229b(b) violates the Fifth

Amendment’s due process clause by requiring him to establish the hardship of others

and punishing family members for their “own lack of disability, or lack of sickness,

or their own lack of poverty”; and (3) that it violates the Fifth Amendment’s equal

protection clause by focusing solely on the hardship to a qualifying relative as

opposed to the alien himself.

      We limit our review to the BIA’s decision, reviewing the immigration judge’s

decision to the extent that the BIA expressly adopts it. Perez-Zenteno v. U.S. Att’y

Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). Issues that the BIA did not reach are

not properly before us. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir.

2016). Issues the petitioner did not raise before the BIA are unexhausted; we lack

jurisdiction to consider them. INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Alim v.

Gonzales, 446 F.3d 1239, 1253 (11th Cir. 2006). But “constitutional claims raised

for the first time [in this Court] that address issues beyond the power of the BIA to

address in adjudicating an individual’s case may not require exhaustion.” Bing Quan

Lin v. U.S. Att’y Gen., 881 F.3d 860, 867–68 (11th Cir. 2018); see also Sundar v.

I.N.S., 328 F.3d 1320, 1325 (11th Cir. 2003) (holding that the exhaustion


                                         2
          USCA11 Case: 20-13306       Date Filed: 03/24/2021   Page: 3 of 4



requirement applies to claims regarding the BIA’s application of its own precedent

and emphasizing that the claim at issue was “not a constitutional challenge to the

INA itself or a due process claim that could not be resolved by a BIA decision.”

      The Attorney General has discretion to grant cancellation of removal to a

nonpermanent resident who shows, among other things, that “removal would result

in exceptional and extremely unusual hardship to the alien’s … child, who is a citizen

of the United States.” INA § 240A(b)(1)(D), 8 U.S.C. § 1229b(b)(1)(D). Because

that decision is discretionary, we lack jurisdiction to review it. INA § 242(a)(2)(B),

8 U.S.C. § 1252(a)(2)(B); Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1222 (11th

Cir. 2006). But we may review de novo “colorable” constitutional questions about

that provision. INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D); Jeune v. U.S. Att’y

Gen., 810 F.3d 792, 799 (11th Cir. 2016); Patel v. U.S. Att’y Gen., 971 F.3d 1258,

1272 (11th Cir. 2020) (en banc). “A colorable claim need not involve a substantial

violation, but the claim must have some possible validity.” Patel, 971 F.3d at 1275.

      Because Martinez-Santos’s argument challenging the BIA’s previous

interpretation of the INA was not exhausted, we cannot reach the merits here.

Martinez-Santos’s two constitutional claims, however, need not be exhausted and

meet the minimal requirements of “colorable” claims; we now turn to the merits of

those arguments.




                                          3
          USCA11 Case: 20-13306        Date Filed: 03/24/2021    Page: 4 of 4



      First, Martinez-Santos’s substantive-due-process-violation claim fails. We

have held that aliens do not have a constitutionally protected liberty interest in purely

discretionary forms of relief, such as cancellation of removal. Scheerer v. U.S. Att’y

Gen., 513 F.3d 1244, 1253 (11th Cir. 2008).

      Second, Martinez-Santos’s equal-protection claim likewise fails. Statutory

classifications of immigrants are subject to minimal scrutiny. Rivas v. U.S. Att’y

Gen., 765 F.3d 1324, 1328–29 (11th Cir. 2014). Under this standard, the alien has

the burden of showing that the government regulation at issue is either arbitrary or

unreasonable and is not rationally related to the government’s purpose. Id. at 1229.

But here, the government has a rational basis for requiring an applicant to show that

his removal would result in “exceptional and extremely unusual hardship” to his

children who are citizens or permanent lawful residents. 8 U.S.C. § 1229b(D). For

instance, that requirement helps to ensure that only in the most extreme

circumstances may a deportable alien avoid removal by virtue of his citizen relatives.

Additionally, the statutory distinction between the alien’s hardship and that of his

children serves the purpose of Section 1229b’s unique role in evaluating the exact

closeness and conditions of those familial ties.

      For the foregoing reasons, we deny the petition for review.

      PETITION DENIED.




                                           4